Citation Nr: 0515462	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to retroactive payment for tests taken on January 
24, 2002, and February 22, 2002.

ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
September 1993.

In October 2003, the Muskogee, Oklahoma, Regional Office (RO) 
of the Department of Veterans Affairs (VA) notified the 
veteran that payments made by him for tests taken on January 
24, 2002, and February 22, 2002, in conjunction with post-
service education could not be paid retroactively by VA.  He 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in January 2004.

The veteran is a resident of Washington state.  The case is 
under the regional office jurisdiction of VA's Muskogee RO, 
which serves as the agency of original jurisdiction for VA 
education claims.


FINDINGS OF FACT

1.  An application for retroactive payment for tests taken on 
January 24, 2002, and February 22, 2002, was received by VA 
on September 29, 2003.

2.  The veteran's application for retroactive payment for 
tests taken on January 24, 2002, and February 22, 2002, was 
received by VA more than one year after those tests were 
taken.


CONCLUSION OF LAW

There is no legal basis to retroactively pay the veteran for 
costs incurred for tests taken on January 24, 2002, and 
February 22, 2002.  38 C.F.R. § 21.7131 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2004).  However, under the 
circumstances presented in this case, it is not the factual 
evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts.  In such cases, the United States Court of 
Appeals for Veterans Claims (the Court) has held that VCAA is 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute].

In any event, the Board points out that the RO has explained 
to the veteran the bases for denial of his claim, as set 
forth in the denial letter sent to him in October 2003 and in 
the statement of the case issued in November 2003, and has 
afforded him the opportunity to present information and 
evidence in support of his claim.  The Board also finds that 
the record is complete.  The basic information has been 
presented to VA, and the facts are not in dispute. The Board 
finds that these actions satisfy any duties to notify and 
assist owed the veteran.

Pertinent law and regulations

VA will determine the commencing date of an award or 
increased award of education assistance.  When an eligible 
veteran enters or re-enters into training, the commencing 
date of his or her award of educational assistance will be 
determined as follows:  (1) if the award if the first award 
of educational assistance for the program or education the 
veteran is pursuing, the commencing date of the award of 
educational assistance is the latest of (i) the date of 
educational institution certification; (ii) one year before 
the date of the claim; (iii) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later; or (2) if 
the award is the second or subsequent award of educational 
assistance for the program or education the veteran is 
pursuing, the effective date of the award of educational 
assistance is the later of: (i) the date of educational 
institution certification; or (ii) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.7131(a) (2004).



Analysis

The relevant facts in this case are not in dispute.  In 
August 2001, the veteran applied for, and was awarded, 
education benefits for training to become a certified flight 
instructor for helicopters.  In September 2003, he submitted 
an application for licensing and certification testing fee 
reimbursement for tests taken on January 24, 2002; February 
22, 2002; April 21, 2003; April 29, 2003; May 3, 2003; August 
28, 2003; and September 24, 2003.  He was thereafter informed 
that retroactive payment would be denied for the tests taken 
on January 24, 2002, and February 22, 2002.  This appeal 
ensued.

The Board has carefully reviewed the law and finds that 
retroactive payments for the costs of the tests taken by the 
veteran on January 24, 2002, and February 22, 2002, is 
legally precluded.  The statute cited above is clear: VA 
educational compensation is to be awarded when application 
therefor is received by VA within one year that those costs 
were incurred, when those costs were incurred subsequent to 
certification or approval of training.  In the instant case, 
approval was awarded by VA as of August 2001.  The veteran's 
September 2003 application sought retroactive payment for 
seven tests; five of those were taken, and the costs therefor 
incurred, within the one-year period prior to September 2003 
(that is, subsequent to September 2002).  Two of the tests 
for which retroactive payment was sought, those taken on 
January 24, 2002, and February 22, 2002, were taken, and the 
costs therefor incurred, prior to September 2002.  Under the 
regulation cited above, VA cannot award compensation for the 
costs of those tests, inasmuch as the application for 
retroactive payment for the costs of those tests was received 
more than one year after those costs were incurred.   

In brief, this is a case in which the law, as opposed to the 
facts, is dispositive of the claim; the veteran's September 
2003 application was not timely, as determined by regulation, 
with regard to the tests taken prior to September 2002.  In 
such circumstances, the Court has held that the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The veteran's request for retroactive payment of costs 
incurred for testing on January 24, 2002, and February 22, 
2002, is such a claim, and it is accordingly denied.

The Board acknowledges the veteran's contention, to the 
effect that he was unaware of the time limitations to seek VA 
payment of education costs, and that information furnished by 
VA may have been misleading.  To the extent that the veteran 
is basing his claim on equitable considerations, it must be 
pointed out that the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts.


ORDER

Retroactive payment for tests taken on January 24, 2002, and 
February 22, 2002, is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


